UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                      APR 10 2018
                                                                    MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
CLYDE J. PINTO,                                No.   07-74607

               Petitioner,                     Agency No. A070-582-939

 v.
                                               ORDER
JEFFERSON B. SESSIONS III, Attorney
General,

               Respondent.

Before: SCHROEDER and RAWLINSON, Circuit Judges.

      Pinto’s motion for voluntary dismissal of this petition for review (Docket

Entry No. 66) is granted. This petition for review is dismissed. See Fed. R. App.

P. 42(b).

      We withdraw our memorandum disposition filed on November 14, 2013.